Citation Nr: 1814548	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-03 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.

2. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3. Entitlement to service connection for an acquired psychiatric disorder, including but not limited to post traumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1955 to June 1963. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from September and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. The September 2012 rating decision granted service connection for bilateral sensorineural hearing loss and tinnitus and assigned 10 percent evaluations for each. The December 2012 rating decision denied service connection for a nervous condition.

The Board has recharaterized the Veteran's claim as service connection for a nervous condition. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Board notes that the Veteran is represented by the New York State Division of Veterans' Affairs; however there is no form 646 or similar statement from the representative on file as the service organization is not co-located in the same location as the San Juan Regional Office.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder, including but not limited to PTSD and major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the pendency of the appeal, the competent, clinical evidence shows the Veteran's bilateral sensorineural hearing loss was manifested by no more than Level IV hearing impairment in both ears.

2. The Veteran's tinnitus has been assigned a 10 percent rating, the maximum schedular rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.85, Diagnostic Code 6100 (2017).

2. There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the Veteran's tinnitus. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. 
 § 1155; 38 C.F.R. Part 4 (2017). Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern for an increased rating for a service-connected disability is the present level of disability. Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 


Bilateral Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are performed. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second. 

The Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. The horizontal lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. 38 C.F.R. § 4.85(2017). The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test. Id. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate for the pure tone decibel loss. The percentage evaluation is found from Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity. See 38 C.F.R. § 4.85(e). 

The provisions of 38 C.F.R. § 4.86(a) (2017) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral. Each ear will be evaluated separately. The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz (Hz) and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

Initially, a September 2012 rating decision granted service connection for bilateral sensorineural hearing loss and assigned a 10 percent disability rating pursuant to Diagnostic Code 6100. The Veteran disagreed with the rating decision and contended that wearing hearing aids entitles him to a higher rating.  See January 2013 notice of disagreement.

In this case, the relevant, clinical evidence consists of VA audiological examinations performed in September 2012 and February 2014.

VA examination findings from September 2012 are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
55
65
65
55
LEFT
35
55
65
60
60

The purtone threshold average was 60 for both ears. The right ear speech discrimination score was 96 percent, while the left ear was 92 percent. As indicated above, there is an alternative method of rating hearing loss in defined instances of exceptional hearing loss. In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral. Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz. Each ear will be evaluated separately. 38 C.F.R. § 4.86.  The Veteran's pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, therefore he has exceptional hearing loss.

The higher evaluation in this case is obtained from Table VIA of 38 CFR 4.85, Roman Numeral IV is derived for both the right and left ear. A 10 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row IV with column IV.

Alternatively, utilizing Table VI would have resulted in a Roman Numeral II for both ears. This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column. A noncompensable rating is derived from Table VII of 38 CFR 4.85 by intersecting row II with column II.

The Veteran underwent another VA audio examination in February 2014. The results were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
60
55
LEFT
40
55
65
60
55

The Veteran's purtone threshold average was 59 for both ears and his speech discrimination scores remained the same as the previous exam (right ear 96 percent, and left ear 92 percent). Again, exceptional hearing loss was present and Table VIA results in the higher Roman numeral.  From Table VI of 38 CFR 4.85, Roman Numeral IV is derived for both the right ear and the left ear.  A 10 percent evaluation is derived from Table VII of 38 CFR 4.85 by intersecting row IV with column IV.

The Veteran also underwent a private audiological examination in February 2014. However, this examination report cannot be used to rate the disability.  Although the Veteran's hearing was tested, there is no indication that the hearing test was a Maryland CNC controlled speech discrimination test or conducted by a state licensed audiologist, there is also no indication if the exam was conducted with the use of hearing aids.  Based on the foregoing, the Board finds the private February 2014 audiological examination inadequate and that it cannot be used to rate under the regulations.

Based on the forgoing, the competent probative evidence of record does not show that the Veteran's bilateral hearing loss warrants an evaluation greater than 10 percent at any point during the appeal period.  The Board acknowledges that the Veteran contends that he is entitled to a higher rating because he wears hearing aids; however, the schedular rating contemplates the wearing of hearing aids.

The Court has held that the schedular criteria for rating hearing loss, contemplate the functional effects of difficulty hearing and understanding speech. Doucette v. Shulkin, 28 Vet. App. at 371. These would include the Veteran's reports having to ask others to repeat what is said and frequently misunderstanding things. See February 2012 letter from Dr. N.A.O.V.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. at 371. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a compensable rating for left ear hearing loss. Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Initial Rating Tinnitus Claim

At the outset, the Board observes that the Veteran expressed his timely disagreement with the rating decision that granted him service connection for his tinnitus. As such, the Veteran appealed the initial evaluation assigned, and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is presently assigned a 10 percent rating for his tinnitus under Diagnostic Code 6260. Diagnostic Code 6260 provides a maximum rating of 10 percent for recurrent tinnitus. As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under Diagnostic Code 6260. 

In summary, there is no legal entitlement to an initial rating in excess of 10 percent for tinnitus. The Board has carefully reviewed the rating schedule and finds no other diagnostic code that would provide a basis to grant a higher evaluation for this disability. In essence, the Veteran currently has the highest possible schedular rating provided for tinnitus. Thus, the Board has no alternative but to deny the claim. See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement). Consequently, a rating in excess of 10 percent for tinnitus, on a schedular basis, is not warranted


ORDER

The claim of entitlement to an initial disability rating in excess of 10 percent for bilateral hearing loss is denied.

The claim of entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran asserts that he has psychiatric disability, the primary cause being an in-service occurrence where he "had to relieve a soldier from his guard and found him dead with his neck cut."  See February 2014 Statement in Support of Claim. The Veteran contends, "I still had to stay and relieve him. I was nervous, and started seeing things and hearing noises and they have continued over the years." Id. The Veteran has stated that this incident happened in 1956 while he was assigned to Unit 24 artillery. Id.


In a private treatment record dated June 1983, the Veteran's wife expressed that his psychological symptoms got worse in 1972.

Also of record is a letter dated February 22, 2012 from Dr. N.A.O.V. In the letter, the doctor reiterates that the Veteran had an incident while in service where he was going to relieve a soldier from his guard and found him dead with his neck cut.  The doctor reports that the Veteran was in good mental health when he entered the Army but after the incident, he started to develop symptoms of restlessness, anxiety, intranquility, poor sleep, and visual auditory hallucinations that have gotten worse with time.  The letter also noted that the Veteran has been diagnosed with schizophrenia, undifferentiated type.

In addition, service treatment records dated May 1957 appear to check the box for yes in the Veteran's relative medical history for excessive worry and memory loss.

As of this date, the Veteran has not been afforded a VA examination to determine the etiology of his acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding service treatment records (STRs), VA treatment records, and/or private treatment records if applicable.

2. Request credible supporting evidence of the claimed stressor(s) through the U.S. Army and Joint Services Records Research Center (JSRRC) or other appropriate sources.  The claimed stressors include the Veteran's report that he found a fellow soldier dead with a cut neck when he went to relieve him from guard duty while his unit (Unit 24 Artillery) was stationed in Korea in 1956.

3. After the foregoing development has been completed to the extent possible, schedule the Veteran for an examination, by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.

All indicated tests and studies (to include psychological testing, if necessary) should be accomplished.

After reviewing the claims file, the examiner should opine whether the Veteran has met the diagnostic criteria for PTSD or any other acquired psychiatric disorder at any time since 2012, even if not found on the current examination (a current disability for VA purposes).

If a diagnosis of PTSD has been warranted at any time since 2012, the examiner should provide an opinion, as to whether it is at least as likely as not (a 50 percent or greater probability) linked to a stressor during the Veteran's active military service, to include finding his fellow soldier dead with a cut neck, and fear of hostile military or terrorist activity.

If psychiatric disabilities other than PTSD are diagnosed, the examiner should provide an opinion as to whether those disabilities are at least as likely as not caused or aggravated by a disease or injury in active service. This includes the claimed stressors and the May 1957 relative medical history questionnaire in which the Veteran appears to check yes to excessive worry and memory loss. A 1983 private treatment record shows that his wife reported that got worse in 1972.

The examiner should provide reasons for all opinions.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


